                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

 PHILIP BENHAM                                                                            PLAINTIFF

 vs.                                             CIVIL ACTION No.: 3:19-CV-911-HTW-LRA

 CITY OF JACKSON, MISSISSIPPI,
 and JAMES E. DAVIS, in his official
 capacity as Chief of Police for Jackson
 Police Department                                                                      DEFENDANTS

                                               ORDER

        On this date, a telephone conference was conducted before this court. The court heard the

parties’ arguments on the issue of mootness.      In light of the recent United States Supreme Court

case of Uzuegbunam v. Preczewski, 141 S,Ct, 792 (2021), the court is persuaded to allow additional

briefing on this issue.

        The Defendant City of Jackson has already submitted its brief on this issue as part of its

motion for supplemental briefing [doc. no. 47]. Defendant’s memorandum brief has, thus, been

filed. Plaintiff is allowed two weeks from this date to file his response. The Defendant will have

ten days after the submission of Plaintiff’s brief to file a reply, if it so chooses.

        SO ORDERED, this 21st day of April, 2021.



                                                ___s/ HENRY T. WINGATE_________
                                                UNITED STATES DISTRICT JUDGE
